Mr. Justice Lawrence delivered the opinion of the Court: This was an action of trespass, in which the plaintiff recovered a verdict and judgment for one hundred dollars, and the defendants appealed. It is urged by appellees’ counsel that the verdict is not sustained by the evidence. That question, however, is not before us, for the bill of exceptions does not purport to embody all the evidence. Eo objection is urged by counsel to the ruling of the court upon the instructions, and we discover no error in regard to them. Judgment affirmed.